UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
HONG LIU,                              :
                                       :
               Plaintiff,              :
                                       :           Case No. 1:20-cv-00019-GBD
       -v.-                            :
                                       :
FARADAY&FUTURE INC., SMART KING :                  Judge George B. Daniels
LTD., JIAWEI WANG, and CHAOYING        :
DENG,                                  :
                                       :
               Defendants
-------------------------------------- X

                                  RULE 7.1 STATEMENT

           Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for

Faraday&Future Inc. and Smart King LTD. (“Defendants”) certify that there are no parent

corporations or any publicly held corporations owning 10% or more of Defendants’ stock.

 Dated: New York, New York
        February 14, 2020
                                               TROUTMAN SANDERS LLP

                                               /s/ Daniel N. Ansizka
                                               Daniel N. Anziska
                                               daniel.anziska@troutman.com
                                               Mackenzie Willow-Johnson
                                               (pro hac vice forthcoming)
                                               mackenzie.willow-johnson@troutman.com
                                               TROUTMAN SANDERS LLP
                                               875 Third Avenue
                                               New York, NY 10022
                                               Telephone: (212) 704-6000
                                               Facsimile: (212) 704-6288

                                               Attorneys for Defendants




41393176
